                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KATIVIA FIELDS,

                      Plaintiff,

V.                                                Case No. 16-14189
                                                  Honorable Denise Page Hood
COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.

                                                  /

                ORDER ACCEPTING REPORT AND
           RECOMMENDATION AND AWARDING EAJA FEES

      This matter is before the Court on Magistrate Judge Stephanie Dawkins

Davis’s Report and Recommendation, wherein she recommended that Plaitniff be

awarded $1,596.00 in attorney fees pursuant to the Equal Access to Justice Act

(“EAJA”). [Doc. No. 26, filed January 4, 2019] The Government filed a timely

objection to the Report and Recommendation. The Government challenges the

Magistrate Judge’s conclusion that Plaintiff was entitled to attorney fees because

the Government’s position was not substantially justified. Plaintiff did not file a

response to the Government’s objection.

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. As the

Magistrate Judge stated, a court must deny an application for attorney fees under
the EAJA if the Government’s position is “substantially justified.” 28 U.S.C. §

2412(d)(1)(A). The Government bears the burden of proving that its position was

“substantially justified” in law and fact at both the administrative and court stages

of adjudication. Pierce v. Underwood, 487 U.S. 552, 565 (1988); Gushen, 2017

WL 3484493, at *3. The Court: (1) concludes that the Government did not meet

its burden to show that its position was substantially justified; and (2) is not

persuaded by the Government’s objection to the Report and Recommendation.

      First, as the Magistrate Judge stated, the Government has supplied no

authority to support its argument that, because it did not concede error, the

Government did not need to establish substantial justification for its position

because the Court entered a stipulated order to remand this matter to the ALJ.

Second, the Government has not cited any binding authority that it did not have an

obligation to demonstrate that its position was substantially justified at the

administrative and litigation levels of the case because the Court did not expressly

state that there was no substantial justification for the Government’s position.

      Third, many of the cases the Government cites in its objection are not

applicable to this case. Several of those cases turned on procedural remands (see,

e.g., DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d 723 (6th Cir. 2014); Gushen

v Comm’r of Soc. Sec. Admin., 2017 WL 3484493 (E.D. Mich. Aug. 15, 2017);

Flores v. Shalala, 49 F.3d 562 (9th Cir. 1995), as amended on denial of
                                          2
rehearing), but there is nothing in the parties’ stipulation to remand or in the

Court’s order remanding the matter to the ALJ to indicate the remand was for

procedural reasons. And, in a number of the other cases cited by the Government,

the applicable court found substantial justification for the Government’s positions

(see, e.g. Shepard v. Colvin, No. 12-14386, 2015 WL 6541691, at *2 (E.D. Mich.

Oct. 29, 2015); Fowler v. Comm’r of Soc. Sec. Admin., No. 12-15286, 2017 WL

526071, at *1 (E.D. Mich. Feb. 9, 2017)), or that the Government may have had

substantial justification. See, e.g., Li v. Keisler, 505 F.3d 913, 918 (9th Cir. 2007)

(“the government’s position may have been substantially justified at the time the

Agency acted”).

      Fourth, as Plaintiff and the Magistrate Judge recognized, had Fields I been

adjudicated without error, Plaintiff would not have had to: (a) proceed with a

second application for disability benefits; (b) appeal its denial to the

Commissioner; and (c) file the instant action in this Court. The absence of a

substantial justification in Fields I (which the Government conceded when not

opposing Plaintiff’s request for EAJA fees in that case), in effect, carries over to

the instant case.

      Fifth, the Court rejects the Government’s argument that, because the Court

did not concede error when stipulating to remand the case, the Court implicitly

concluded that the Government’s position was substantially justified. The Court
                                          3
made no such finding because the Court was asked only to enter an order regarding

the parties’ stipulation to remand the case to the ALJ for consolidation and

consideration with Fields I.     This Court agrees with the Ninth Circuit that

“[a]llowing the government to avoid EAJA fees any time the government

voluntarily seeks a remand to address a misapplication of then-prevailing law

would neutralize the clear congressional intent that EAJA deter agencies from

making those types of errors in the first place.” Li, 505 F.3d at 919-20. See also

Foster v. Boorstin, 561 F.3d 340, 343 (D.C. Cir. 1977).

      Finally, the Court is not persuaded by the Government’s reliance on

Hardisty v. Astrue, 592 F.3d 1072 (9th Cir. 2010), which is not binding on this

Court, nor the Government’s contention that the Magistrate Judge’s critiques of

Hardisty in relation to this case were deficient. As this Court has stated previously,

“the language of the EAJA itself makes clear that the Court may not focus solely

upon the specific issues which led to remand, but must also consider the

justification of ‘the action or failure to act by the agency upon which the civil

action is based.’” Pope v. Comm’r of Soc. Sec. Admin., 2017 WL 2374827, at *4

(E.D. Mich. May 31, 2017) (quoting 28 U.S.C. § 2412(d)(2)(D)).

      For the reasons set forth above,

      IT IS ORDERED that the Report and Recommendation of Magistrate Judge

Stephanie Dawkins Davis [Doc. No. 26, filed January 4, 2019] is ACCEPTED
                                          4
and ADOPTED.

      IT IS FURTHER ORDERED that the Government’s Objection [Doc. No.

26, filed January 18, 2019] is DENIED.

      IT IS FURTHER ORDERED that an EAJA fee in the amount of $1,596.00

shall be paid directly to Plaintiff’s attorney, Eva I. Guerra.

      IT IS ORDERED.

                                         s/Denise Page Hood
                                         DENISE PAGE HOOD
                                         CHIEF JUDGE, U.S. DISTRICT COURT
DATED: February15, 2019




                                           5
